UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30598
                          Summary Calendar

                          SARAH ARMSTRONG,

                                              Plaintiff-Appellant,

                               VERSUS

           CATHOLIC CHARITIES ARCHDIOCESE OF NEW ORLEANS,
          formerly known as Associated Catholic Charities,

                                               Defendant-Appellee.


            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (98-CV-1015-F)


                         December 22, 1999
Before SMITH, BARKSDALE and PARKER, Circuit Judges.
PER CURIAM:*

     Plaintiff Sarah Armstrong appeals the district court’s grant

of summary judgment for defendant Associated Catholic Charities

(“ACC”) in this Title VII employment discrimination case.       We

affirm.

     We review the grant of summary judgment de novo. See Armstrong

v. City of Dallas, 997 F.2d 62, 65 (5th Cir. 1993).

     Armstrong, who is African-American was fired from her position

as a supervisor at the Kenner Adult Day Health Care Center, which


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
is an arm of ACC.         Armstrong established a prima facie case of

discrimination.         See McDonnell Douglas Corp. v. Green, 411 U.S.

792,    802   (1973).      The       burden       therefore     shifted    to   ACC,    who

articulated a non-discriminatory reason for its decision, stating

that Armstrong was fired based on the report of two subordinates

that    she   directed     a    worker    to        withhold     client    care,    using

disparaging language concerning the client. See id.                             Armstrong

attempted to create a fact issue on the question of whether ACC’s

articulated     reason         was    pretextual          by    introducing       evidence

concerning a white employee who made a disparaging remark about a

client and was not fired.            See id. at 804.           This evidence, standing

alone, does not create a fact question on pretext because the white

employee was not similarly situated; there is no evidence that the

white    employee   had       supervisory          responsibilities        or   that    she

withheld care or instructed other employees to withhold care from

a client.     See Krystek v. Univ. of S. Miss., 164 F.3d 251, 257 (5th

Cir. 1999).

       Finding no genuine issue of material fact in this record that

would preclude summary judgment for ACC, we affirm the grant of

summary judgment        for     essentially         the    reasons   set    out    in   the

district court’s opinion.              See Armstrong v. Associated Catholic

Charities, 98-CV-1015-F, (E.D. LA. May 13, 1999)(unpublished).

       AFFIRMED.




                                              2